DETAILED ACTION
1.	This communication is in response to the Application filed on 12/16/2021. Claims 2-21 are pending and have been examined. Claim 1 is cancelled.
Claim Rejections - 35 USC § 103
2.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beranek et al. (US 20050283475; hereinafter BERANEK) in view of Lockhart, et al. (US 10186265; hereinafter LOCKHART), and further in view of Endo, et al. (US 7228275; hereinafter ENDO).
As per claim 2, BERANEK (Title: Method and system for keyword detection using voice-recognition) discloses “A system comprising: [ a first playback device and a second playback device ], the first playback device comprising: one or more first microphones; a first network interface; one or more first processors; and first data storage having instructions stored thereon that are executable by the one or more first processors to cause the first playback device to perform first functions (BERANEK, [0034], processor .. microphone; [0037], computer program code may be stored on storage media; [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network; [0051], audio may be queued for playback) comprising:
receiving, based on a user voice utterance, first input sound data representing the sound detected by the one or more first microphones; making a first determination, via a first local natural language unit (NLU), whether the first input sound data includes at least one keyword within a first predetermined library of keywords from which the first NLU is configured to determine an intent of a given voice input (BERANEK, [0034], receiving audio streams for analysis of speech content from an audio input source 140 which may be any type of microphone; [0010], monitoring speech for a pre-defined keyword or phrase and detecting the pre-defined keyword or phrase; [0021], for the key word or phrase to trigger subsequent action <read on intent>; [0018], monitoring the conversation, monologue, or broadcast and continuously comparing the detected keywords or phrases <read on NLU> to a stored library of information, such as, for example, a knowledge database indexed by the keywords or phrases); 
receiving, over a local area network and via the first network interface, an indication of a second determination made by a second NLU of the second playback device; and [ based on the indication of the determination made by the second NLU, forgoing further processing of the first input sound data ] (BERANEK, [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network <read on a ready mechanism for communication between devices>; [0010], monitoring speech for a pre-defined keyword or phrase and detecting the pre-defined keyword or phrase);
the second playback device comprising: one or more second microphones; a second network interface; one or more second processors; and -2-Application No. 17/449,926Attorney Docket No. 19-0502-CON1021Preliminary AmendmentFortem Reference No. SNS.021A1C1second data storage having instructions stored thereon that are executable by the one or more second processors to cause the second playback device to perform second functions; receiving, in response to the user voice utterance, second input sound data representing the sound detected by the one or more second microphones; [[receiving, based on the user voice utterance, second input sound data representing the sound detected by the one or more second microphones]] (BERANEK, [0034], processor .. microphone; [0037], computer program code may be stored on storage media; [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network; [0051], audio may be queued for playback; [0021], for the key word or phrase to trigger subsequent action; [0034], receiving audio streams) comprising: 
making the second determination, via the second local natural language unit (NLU), that the second input sound data includes at least one keyword within [ a second predetermined library of keywords ] from which the second NLU is configured to determine an intent of a given voice input (BERANEK, [0018], monitoring the conversation, monologue, or broadcast and continuously comparing the detected keywords or phrases <read on NLU> to a stored library of information, such as, for example, a knowledge database indexed by the keywords or phrases; [0021], for the key word or phrase to trigger subsequent action <read on intent>); 
transmitting, over a local area network via the second network interface, an indication of the second determination, to the first playback device (BERANEK, [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network <read on a ready mechanism for communication between devices>).”
BERANEK does not expressly disclose “a first playback device and a second playback device .. based on the indication of the determination made by the second NLU, forgoing further processing of the first input sound data ..” However, the limitation is taught by LOCKHART (Title: Multi-layer keyword detection to avoid detection of keywords in output audio). 
In the same field of endeavor, LOCKHART teaches: [Detailed, para 9] “To avoid responding to an inadvertent wakeword generated by the device and executing an inadvertent audible command (for example, those of advertisements, broadcasts, etc.), the device may temporarily disable wakeword detection during playback of output audio data” and [Abstract] “The secondary detector may determine that the copy of the processed audio data includes a keyword that is likely to be output during a first time interval. The secondary detector may then transmit a signal to a primary keyword detector to disable keyword detection during the first time interval of the output audio.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LOCKHART in the system taught by BERANEK to provide notification from one playback device to the other playback device to control the system control steps.
BERANEK in view of LOCKHART does not expressly disclose “a second predetermined library of keywords .,” However, the limitation is taught by ENDO (Title: Speech recognition system having multiple speech recognizers).
in the same field of endeavor, ENDO teaches: [Abstract] “A speech recognition system recognizes an input speech signal by using a first speech recognizer and a second speech recognizer <read on the associated first and second library> each coupled to a decision module. Each of the first and second speech recognizers outputs first and second recognized speech texts <read on ‘indication of the determination’> and first and second associated confidence scores, respectively, and the decision module selects either the first or the second speech text depending upon which of the first or second confidence score is higher.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ENDO in the system taught by BERANEK and LOCKHART to provide two different speech recognizers with the associated libraries for keyword recognition/spotting and based on the spotted keywords (per the confidence scores), the system can make any desired choice such as to output the same spotted keyword, or not outputting either spotted keyword (and not performing any action) if the spotted keywords are different.
As per claim 3 (dependent on claim 2), BERANEK in view of LOCKHART and ENDO further discloses “wherein: the first determination comprises determining that the first input sound data includes a [[at]] first keyword with a first associated confidence score; the second determination comprises determining that the second input sound data includes the first keyword with a second associated confidence score higher than the first; and transmitting the indication of the second determination comprises transmitting the second associated confidence score (BERANEK, [0010], monitoring speech for a pre-defined keyword or phrase and detecting the pre-defined keyword or phrase; ENDO, [Abstract], Each of the first and second speech recognizers outputs first and second recognized speech texts <read on ‘keywords’> and first and second associated confidence scores, respectively, and the decision module selects either the first or the second speech text depending upon which of the first or second confidence score is higher; BERANEK, [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network <read on a ready mechanism for communication between devices with any information>; LOCKHART, [Abstract], The secondary detector may then transmit a signal to a primary keyword detector to disable keyword detection during the first time interval of the output audio).”  
As per claim 4 (dependent on claim 2), BERANEK in view of LOCKHART and ENDO further discloses “wherein the second functions further comprise performing a command according the determined at least one keyword (BERANEK, [0021], for the key word or phrase to trigger subsequent action <read on command for action>).
As per claim 5 (dependent on claim 2), BERANEK in view of LOCKHART and ENDO further discloses “wherein the first functions further comprise transmitting, over the local area network via the first network interface, an indication of the first determination to the second playback device (BERANEK, [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network <read on a ready mechanism for communication between devices>; ENDO, [Abstract], Each of the first and second speech recognizers outputs first and second recognized speech texts <read on ‘indication of the determination’> and first and second associated confidence scores, respectively; LOCKHART, [Abstract], The secondary detector may then transmit a signal to a primary keyword detector to disable keyword detection during the first time interval of the output audio) .”  
As per claim 6 (dependent on claim 5), BERANEK in view of LOCKHART and ENDO further discloses “wherein transmitting the indication of the first determination to the second playback device comprises transmitting an associated confidence score (ENDO, [Abstract], Each of the first and second speech recognizers outputs first and second recognized speech texts <read on ‘keywords’> and first and second associated confidence scores, respectively; BERANEK, [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network <read on a ready mechanism for communication between devices with any information>; LOCKHART, [Abstract], The secondary detector may then transmit a signal to a primary keyword detector to disable keyword detection during the first time interval of the output audio).”  
As per claim 7 (dependent on claim 2), BERANEK in view of LOCKHART and ENDO further discloses “wherein the first predetermined library of keywords and the second predetermined library of keywords share at least some keywords in common (BERANEK, [0018], comparing the detected keywords or phrases to a stored library of information, such as, for example, a knowledge database indexed by the keywords or phrases; ENDO, [Abstract], A speech recognition system recognizes an input speech signal by using a first speech recognizer and a second speech recognizer .. and the decision module selects either the first or the second speech text <obviously for such comparison purpose, at least some of the keywords must be the same for the two speech recognizers>).” 
As per claim 8 (dependent on claim 2), BERANEK in view of LOCKHART and ENDO further discloses “wherein the first predetermined library of keywords includes one or more keywords that are not included in the second predetermined library of keywords (ENDO, [Abstract], using a first speech recognizer and a second speech recognizer; BERANEK, [0018], comparing the detected keywords or phrases to a stored library of information, such as, for example, a knowledge database indexed by the keywords or phrases <where how to populate the libraries/dictionaries for any speech recognizer is well-known including making all the stored keywords the same or not for wo different speech recognizers>).”  
Claims 9-15 (similar in scope to claims 2-8) are rejected under the same rationales as applied above for claims 2-8. 
Claims 16-21 (similar in scope to claims 2-7) are rejected under the same rationales as applied above for claims 2-7.  
Double Patenting

3.	Claims 2, 9, 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 11138975 (original application 16/528224) in view of the prior art presented in this Office action. 
Claims 8, 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. patent 11138975 (original application 16/528224). 

Conclusion 
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		9/27/2022Primary Examiner, Art Unit 2659